I concur in dismissing the bill, but not for the reasons stated by Mr. Justice McDONALD.
The inexcusable carelessness of the public authorities in assuming the widow's ownership of the property, without an inspection of the records, and with some of the real owners on the very premises, is not to be condoned by the nature of the proceeding. The proceeding was one to get a right of way for public use and this, of course, could not be done without a determination of public necessity and the awarding of just compensation to the owners. Defendants have confessed the invalidity of the first condemnation proceeding by the institution of the second proceeding and are in no position to assert any rights under the first proceeding. When the bill was filed plaintiffs had a case. When the decree was entered in the circuit, dismissing their bill, they had a contingent right to relief. At this time plaintiffs have no case at all. The proceeding to acquire the highway easement was void as to plaintiffs. This accorded them a case. When the decree was entered dismissing the bill, a new proceeding was pending to acquire the easement. This made their right to relief contingent upon whether such proceeding proved successful, for if successful plaintiffs would have no right to an injunction.
When the case was presented here and heard de novo, it was stated by counsel for defendants, in the brief, and not denied by counsel for plaintiffs, that the second proceeding had been completed, the easement granted and no appeal taken. This renders the first proceeding of no moment and it would be idle to seriously concern ourselves therewith. If the hearing in the circuit had been delayed until the determination of the second condemnation proceeding then pending, the whole matter would have been solved. It is now solved. Plaintiffs were right at the time *Page 215 
of the hearing in the circuit and are wrong now. Defendants were wrong at the time of that hearing and are right now. Plaintiffs should be remitted to an action at law for recovery of damages, if any, occasioned them by the first and void proceeding.
The bill should be dismissed, without costs.
STEERE and FELLOWS, JJ., concurred with WIEST, J.